Citation Nr: 0433676	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  03-02 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.	Whether new and material evidence to reopen a claim for 
service connection for residuals of a neck injury has been 
received.

2.	Whether new and material evidence to reopen a claim for 
service connection for impairment of visual acuity has been 
received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1969.
   
In a February 1991 decision, the RO denied the veteran's 
original claim of service connection for impairment of visual 
acuity.  The veteran was notified of the denial of the claim 
that same month, but did not appeal.  

In a May 1992 rating decision, the RO denied the veteran's 
original claim for service connection for residuals of a neck 
injury, and also denied a petition to reopen his claim for 
service connection for impairment of visual acuity.  In a 
December 1984 decision, the Board reopened the veteran's 
claim for service connection for visual acuity, on the basis 
that new and material evidence had been presented; it then 
denied on the merits, the claims for service connection for 
impairment of visual acuity and for residuals of a neck 
injury.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision in which 
the RO denied the veteran's petitions to reopen the claims 
for service connection for residuals of a neck injury, and 
for impairment of visual acuity.  In July 2002, the veteran's 
representative filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in February 2003, and 
the veteran submitted a substantive appeal later that month.  

In his May 2004 correspondence received that same month at 
the RO, the veteran requested a hearing in connection with 
the claims on appeal, at a location near his place of 
residence.  In an October 26, 2004 letter, the Board's 
Administrative Service requested clarification from the 
veteran as to whether he wanted a hearing before the Board, 
and if so, what type of hearing.  The letter specifically 
indicated that if the veteran did not respond within 30 days, 
the Board would assume that he did not want a hearing, and 
would proceed with its review of his case.  The veteran did 
not respond within the prescribed time period.  

In July 2004, the Board received additional evidence from the 
veteran consisting of a letter from the veteran, and a letter 
from an individual who stated that he served with the 
veteran.  The Board accepts this evidence for inclusion in 
the record on appeal.  See 38 C.F.R. § 20.800 (2004).

For the reasons expressed below, the claims on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

While action has already been taken to determine whether the 
veteran desires a Board hearing, clarification as to whether 
the veteran desires an RO hearing is still needed.  Hence, 
the RO should clarify with the veteran whether he wishes to 
have an RO hearing, and if the veteran responds in the 
affirmative, should schedule the veteran for such hearing.  
See 38 C.F.R. § 3.103(c) (2004) (a hearing on appeal will be 
granted to a veteran who requests a hearing and is willing to 
appear in person).  

Regardless of whether an RO hearing is eventually held, to 
ensure that all due process requirements are met with respect 
to each claim on appeal, the RO should also give the veteran 
another opportunity to present information and/or evidence 
pertinent to the claims.  The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A                   § 5103(b)(1) 
(West 2002); but see also Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO's letter should also invite the veteran to submit all 
evidence in his possession.  After providing the appropriate 
notice, the RO should attempt to obtain any additional 
evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 
3.159 (2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  For 
the sake of efficiency, the RO's adjudication of both claims 
should include consideration of the evidence submitted 
directly to the Board in July 2004.  The Board also 
emphasizes that the supplemental SOC (SSOC) that explains the 
bases for the RO's determinations must include citation to 
and discussion of the correct legal standard under 38 C.F.R. 
§ 3.156, which sets forth the criteria for reopening 
previously disallowed claims for petitions to reopen filed 
after August 29, 2001 (the applicable criteria in this case 
as the veteran's petition to reopen was received April 15, 
2002).  In this regard, the Board notes that although the 
February 2003 SOC correctly cites to the version of 38 C.F.R. 
§ 3.156 applicable to petitions filed after August 29, 2001, 
it also includes citation to and discussion of the version of 
38 C.F.R. § 3.156 applicable to petitions filed before August 
2001, and hence, clarification is necessary as to the 
appropriate legal standard for reopening.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should clarify with the veteran 
whether he desires an RO hearing.  If the 
veteran responds in the affirmative, then 
the RO should take the necessary steps to 
schedule him for such hearing.  If the 
veteran no longer desires a hearing, a 
signed writing to that effect should be 
placed in the claims file.  

2.	Regardless of whether an RO hearing is 
held, the RO should send to the veteran 
and his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claims within 
the one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the petitions to reopen 
the veteran's claims for service 
connection for residuals of a neck injury, 
and for impairment of visual acuity, in 
light of all pertinent evidence (to 
include that submitted directly to the 
Board in July 2004) and legal authority 
(to particularly include the version of 
38 C.F.R. § 3.156 applicable to petitions 
to reopen filed after August 29, 2001).  

6.	If any benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation to 
all additional legal authority considered 
(to include the correct version of 
38 C.F.R. § 3.156 applicable to petitions 
to reopen filed subsequent to August 29, 
2001) and clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).

